Citation Nr: 0817853	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to Department of Veterans Affairs (VA) 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1974 to 
November 1979 and was discharged under other than honorable 
conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 letter decision by the VA Regional 
Office (RO) in North Little Rock, Arkansas, that denied 
service connection on the basis of an April 1980 
administrative decision that the character of the appellant's 
discharge barred him from receiving VA benefits (except 
health care for service-connected disabilities).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is required to:  (1) explain 
what "new and material" means; (2) identify what evidence 
is necessary to establish the underlying claim through any of 
the legal theories available; and (3) look at the bases for 
the denial in the previous decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that had been found insufficient in the previous 
denial of the claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).   In September 2006, the appellant was provided with 
notice of the explanation of "new and material," but the 
other two notice requirements have not been met.  

The appellant must be notified that in the April 1980 
administrative decision, the RO determined that in 
November 1979, the appellant's discharge from military 
service was issued under conditions which constitute a bar to 
the payment of VA benefits.  The RO identified numerous 
violations by the appellant while in service (such as 
violation of lawful orders, absence from place of duty, 
possession of marijuana, use of marijuana, assault, and 
assault with a deadly weapon) and six periods of absence 
without official leave (AWOL) (that is, from March 1, 1977, 
to March 2, 1977; from December 16, 1977, to January 9, 1978; 
from January 12, 1978, to February 14, 1978; from May 19, 
1978, to June 15, 1978; from July 3, 1978, to August 2, 1978; 
and August 19, 1978, to September 27, 1978).  Based on those 
violations and periods of AWOL, the RO determined that the 
appellant's discharge status of "discharged under other than 
honorable conditions" will be considered "dishonorable" 
because his discharge was issued due to willful and 
persistent misconduct.  See 38 C.F.R. § 3.12(d)(4) (1979).  

The notice should also inform the appellant that in order to 
remove the bar to VA benefits, he may submit the following 
kinds of evidence:  (a)  official military documents showing 
that his military records have been corrected by the Navy 
Board for Correction of Military Records or a discharge 
review board to reflect an upgrade in his discharge status or 
a change in the official records governing his numerous 
violations or periods of AWOL; (b) documents (such as medical 
diagnoses or treatment or sworn lay statements) showing that 
at the time the offenses were committed, the appellant was 
insane; (c) other evidence (including sworn lay statements by 
the appellant or others with personal knowledge) to show that 
the conduct identified by the RO in its April 1980 
administrative decision was not willful or persistent 
misconduct, including explanations of compelling 
circumstances that warranted the periods of AWOL, 
explanations of the reasons for going AWOL, how the situation 
appeared to the appellant, and the appellant's limitations in 
age, cultural background, educational level and judgmental 
maturity; and/or (d) other evidence (including sworn lay 
statements by the appellant or others with personal 
knowledge) that the appellant's service was otherwise honest, 
faithful and meritorious.   

Accordingly, the case is REMANDED for the following action:

1. Send the appellant notice that informs 
him that in the April 1980 administrative 
decision, the RO determined that in 
November 1979 his discharge from military 
service was issued under conditions which 
constitute a bar to the payment of VA 
benefits.  The RO identified numerous 
violations by the appellant while in 
service (such as violation of lawful 
orders, absence from place of duty, 
possession of marijuana, use of marijuana, 
assault, and assault with a deadly weapon) 
and six periods of absence without 
official leave (AWOL) (that is, from March 
1, 1977, to March 2, 1977; from December 
16, 1977, to January 9, 1978; from January 
12, 1978, to February 14, 1978; from May 
19, 1978, to June 15, 1978; from July 3, 
1978, to August 2, 1978; and August 19, 
1978, to September 27, 1978).  Based on 
those violations and periods of AWOL, the 
RO determined that the appellant's 
discharge status of "discharged under 
other than honorable conditions" will be 
considered "dishonorable" because his 
discharge was issued due to willful and 
persistent misconduct.  

The notice should also inform the 
appellant that in order to remove the bar 
to VA benefits, he may submit the 
following kinds of evidence:  

(a)  official military documents showing 
that his military records have been 
corrected by the Navy Board for Correction 
of Military Records or a discharge review 
board to reflect an upgrade in his 
discharge status or a change in the 
official records governing his numerous 
violations or periods of AWOL; 

(b) documents (such as medical diagnoses 
or treatment or sworn lay statements) 
showing that at the time the offenses were 
committed, the appellant was insane; 

(c) other evidence (including sworn lay 
statements by the appellant or others with 
personal knowledge) to show that the 
conduct identified by the RO in its April 
1980 administrative decision was not 
willful or persistent misconduct, 
including explanations of compelling 
circumstances that warranted the periods 
of AWOL, explanations of the reasons for 
going AWOL, how the situation appeared to 
the appellant, and the appellant's 
limitations in age, cultural background, 
educational level and judgmental maturity; 
and/or

(d) other evidence (including sworn lay 
statements by the appellant or others with 
personal knowledge) that the appellant's 
service was otherwise honest, faithful and 
meritorious.   

2.  After associating with the claims 
folder any additional evidence obtained, 
readjudicate the claim.  If any sought 
benefit is denied, issue the appellant and 
his representative a supplemental 
statement of the case.  After they have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


